Exhibit 10.2

Execution Version

 

 

CREDIT AGREEMENT

Dated as of April 4, 2016

Among

RESMED INC.,

as Borrower,

MUFG UNION BANK, N.A.,

as Administrative Agent, Joint Lead Arranger and Joint Book Runner,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Joint Lead Arranger and Joint Book Runner,

and

HSBC BANK AUSTRALIA LIMITED,

as Joint Lead Arranger and Joint Book Runner,

and

The Other Lenders Party Hereto

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Interpretive Provisions

     20   

1.03

 

Accounting Terms

     21   

1.04

 

Rounding

     21   

1.05

 

Times of Day

     21   

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     22   

2.01

 

Term Loans

     22   

2.02

 

Borrowings, Conversions and Continuations of Term Loans

     22   

2.03

 

Prepayments

     23   

2.04

 

Repayment of Loans

     24   

2.05

 

Interest

     24   

2.06

 

Fees

     25   

2.07

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     25   

2.08

 

Evidence of Debt

     25   

2.09

 

Payments Generally; Agent’s Clawback

     26   

2.10

 

Sharing of Payments

     28   

2.11

 

Replacement of Lenders

     28   

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     29   

3.01

 

Taxes

     29   

3.02

 

Illegality

     33   

3.03

 

Inability to Determine Rates

     33   

3.04

 

Increased Costs

     34   

3.05

 

Compensation for Losses

     35   

3.06

 

Mitigation Obligations

     35   

3.07

 

Survival

     35   

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     36   

4.01

 

Conditions of Initial Credit Extension

     36   

4.02

 

Conditions to all Credit Extensions

     38   

4.03

 

Post-Closing Condition

     38   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     39   

5.01

 

Existence, Qualification and Power

     39   

5.02

 

Authorization; No Contravention

     39   

5.03

 

Governmental Authorization; Other Consents

     39   

5.04

 

Binding Effect

     39   

5.05

 

Financial Statements; No Material Adverse Effect

     40   

5.06

 

Litigation

     40   

5.07

 

No Default

     40   

5.08

 

Ownership of Property; Liens

     41   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.09

 

Environmental Compliance

     41   

5.10

 

Insurance

     41   

5.11

 

Taxes

     41   

5.12

 

ERISA Compliance

     41   

5.13

 

Subsidiaries

     42   

5.14

 

Margin Regulations; Investment Company Act

     42   

5.15

 

Disclosure

     42   

5.16

 

Compliance with Laws

     43   

5.17

 

Taxpayer Identification Number

     43   

5.18

 

Intellectual Property; Licenses, Etc

     43   

5.19

 

Intentionally Omitted

     43   

5.20

 

Solvency

     43   

5.21

 

OFAC

     43   

5.22

 

Anti-Corruption

     44   

ARTICLE VI

 

AFFIRMATIVE COVENANTS

     44   

6.01

 

Financial Statements

     44   

6.02

 

Certificates; Other Information

     45   

6.03

 

Notices

     46   

6.04

 

Payment of Obligations

     47   

6.05

 

Preservation of Existence, Etc

     47   

6.06

 

Maintenance of Properties

     47   

6.07

 

Maintenance of Insurance

     47   

6.08

 

Compliance with Laws

     48   

6.09

 

Books and Records

     48   

6.10

 

Inspection Rights

     48   

6.11

 

Use of Proceeds

     48   

6.12

 

Financial Covenants

     48   

6.13

 

Additional Guarantors

     48   

6.14

 

Most Favored Lender

     49   

ARTICLE VII

 

NEGATIVE COVENANTS

     49   

7.01

 

Liens

     49   

7.02

 

Investments

     51   

7.03

 

Indebtedness

     52   

7.04

 

Fundamental Changes

     53   

7.05

 

Dispositions

     54   

7.06

 

Restricted Payments

     55   

7.07

 

Change in Nature of Business

     55   

7.08

 

Transactions with Affiliates

     55   

7.09

 

No Further Negative Pledge

     55   

7.10

 

Use of Proceeds

     56   

7.11

 

Sanctions

     56   

7.12

 

Anti-Bribery

     56   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     56   

8.01

 

Events of Default

     56   

8.02

 

Remedies Upon Event of Default

     59   

8.03

 

Application of Funds

     59   

ARTICLE IX

 

ADMINISTRATIVE AGENT

     60   

9.01

 

Appointment and Authorization of Administrative Agent

     60   

9.02

 

Rights as a Lender

     60   

9.03

 

Exculpatory Provisions

     60   

9.04

 

Reliance by Administrative Agent

     61   

9.05

 

Delegation of Duties

     61   

9.06

 

Resignation of Agent

     61   

9.07

 

Non-Reliance on Agent and Other Lenders

     62   

9.08

 

No Other Duties, Etc

     62   

9.09

 

Administrative Agent May File Proofs of Claim

     62   

9.10

 

Guaranty Matters

     63   

ARTICLE X

 

MISCELLANEOUS

     63   

10.01

 

Amendments, Etc

     63   

10.02

 

Notices; Effectiveness; Electronic Communications

     64   

10.03

 

No Waiver; Cumulative Remedies: Enforcement

     66   

10.04

 

Expenses; Indemnity; Damage Waiver

     67   

10.05

 

Payments Set Aside

     69   

10.06

 

Successors and Assigns

     69   

10.07

 

Treatment of Certain Information; Confidentiality

     73   

10.08

 

Right of Setoff

     74   

10.09

 

Interest Rate Limitation

     74   

10.10

 

Counterparts; Integration; Effectiveness

     75   

10.11

 

Survival of Representations and Warranties

     75   

10.12

 

Severability

     75   

10.13

 

Governing Law; Jurisdiction; Etc

     75   

10.14

 

Disputes; Waiver of Jury Trial

     76   

10.15

 

No Advisory or Fiduciary Responsibility

     77   

10.16

 

Electronic Execution of Assignments and Certain Other Documents

     77   

10.17

 

USA PATRIOT Act Notice

     78   

10.18

 

Time of the Essence

     78   

10.19

 

Defaulting Lenders

     78   

10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     79   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

2.01

 

Commitments and Applicable Percentages

5.06

 

Litigation

5.09

 

Environmental Matters

5.13

 

Subsidiaries and Other Equity Investments

6.04

 

Tax Liabilities

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS  

Form of

A

 

Form of Term Loan Notice

B

 

Form of Note

C

 

Form of Compliance Certificate

D

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 4, 2016,
among RESMED INC., a Delaware corporation (“Borrower”), each lender from time to
time party hereto (collectively, “Lenders” and individually, a “Lender”), MUFG
UNION BANK, N.A., as Administrative Agent, Joint Lead Arranger and Joint Book
Runner, HSBC BANK USA, NATIONAL ASSOCIATION, as Joint Lead Arranger and Joint
Book Runner and HSBC BANK AUSTRALIA LIMITED, as Joint Lead Arranger and Joint
Book Runner.

Borrower has requested that Lenders provide a term loan credit facility, and
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through a purchase of assets, a merger or otherwise, (b) acquires
control of securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of more than
50% of the interests having, directly or indirectly, power to direct or cause
the direction of management or policies of any partnership, joint venture,
limited liability company, business trust or other Person engaged in an ongoing
business that is not managed by a board of directors or other governing body.

“Administrative Agent” or “Agent” means MUFG Union Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that so long as
Borrower is publicly traded, the foregoing shall not include the shareholders of
Borrower.

“Agent Fee Letter” has the meaning specified in Section 2.06(a).

“Aggregate Commitments” means the Commitments of all Lenders.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio (the “Financial Covenant”) as set
forth in the most recent Compliance Certificate received by Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing
Level   Funded Debt to EBITDA
Ratio:   Eurodollar
Rate +   Base Rate + I   <1.25:1.00   1.00%   .00% II   >1.25:1:00 but
<1.75:1.00   1.25%   .25% III   >1.75:1.00 but
<2.50:1.00   1.50%   .50% IV   >2.50:1.00   2.00%   1.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective as of the first (1st) Business Day of
the month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level IV shall apply as of the fifth
(5th) Business Day of the month following the date such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the date on which Borrower delivers its Compliance
Certificate for the quarter ending June 30, 2016 to Agent shall be determined
based upon Pricing Level III.

Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by Agent, in substantially the form of
Exhibit D or any other form approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its consolidated Subsidiaries for the fiscal year ended June 30,
2015, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Borrower and its
consolidated Subsidiaries, including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by MUFG Union Bank,
N.A. as its “prime rate”; provided, however, at any time during which one or
both of the Federal Funds Rate and/or the “prime rate” is a number that is less
than zero (0), such rate(s) shall instead, for purposes hereof, be deemed to be
zero (0). The “prime rate” is a rate set by MUFG Union Bank, N.A. based upon
various factors including MUFG Union Bank, N.A.’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by MUFG Union Bank, N.A. shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Capital Stock” means capital stock issued by Borrower.

“Brightree” means Brightree LLC.

 

3



--------------------------------------------------------------------------------

“Brightree Acquisition” means the transactions effectuated by the Brightree
Acquisition Documents and applicable Laws.

“Brightree Acquisition Closing Date” means the date on which the Brightree
Acquisition is consummated in accordance with and on the terms set forth in the
Brightree Acquisition Documents.

“Brightree Acquisition Documents” means the Brightree Merger Agreement and any
other documents, instruments and/or agreements executed in connection therewith,
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and in form and substance reasonably
acceptable to the Administrative Agent.

“Brightree Merger Agreement” means that certain Agreement and Plan of Merger
entered into by and among Borrower, RESMED CORP., EAGLE ACQUISITION SUB LLC,
BRIGHTREE LLC and SHAREHOLDER REPRESENTATIVE SERVICES LLC dated as of
February 19, 2016, together with all schedules and exhibits thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption by any Governmental Authority or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any transaction or series of related transactions in
which any Unrelated Person or two or more Unrelated Persons acting in concert,
becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the outstanding equity securities of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully diluted

 

4



--------------------------------------------------------------------------------

basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right). “Unrelated Person” means any
Person other than (a) Borrower or any wholly-owned Subsidiary, or (b) an
employee stock ownership plan or other employee benefit plan covering the
employees of any of the Loan Parties and their Subsidiaries.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means the Term Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Term Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other applicable liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any applicable notice, the passage of time, specified
in Section 8.01, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 10.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one (1) Business Day
of the date such Loans were required to be funded hereunder, or (ii) pay to
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, (b) has notified Borrower or
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by Agent or Borrower, to confirm
in writing to Agent and

 

5



--------------------------------------------------------------------------------

Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 10.19(b)) upon delivery of written
notice of such determination to Borrower and each Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, in each case other than (a) inventory, accounts receivable
or other assets sold or otherwise disposed of in the ordinary course of business
of such Person, (b) equipment sold or otherwise disposed of where substantially
similar equipment thereof has theretofore been acquired, or thereafter within
180 days is acquired, by such Person and (c) obsolete or other assets which such
Person determines in good faith are no longer useful in the business of such
Person.

“Dollar” and “$” mean lawful money of the United States.

“EBIT” means, with respect to any fiscal period, and any Person, the EBITDA of
such Person, for such fiscal period, less depreciation and amortization.

“EBITDA” means, with respect to any fiscal period, and any Person, the sum of
(a) Net Income for that period, plus (b) any non-operating non-recurring loss
(not to exceed Twenty Million Dollars ($20,000,000)) reflected in such Net
Income, minus (c) any non-operating non-recurring gain (not to exceed Twenty
Million Dollars ($20,000,000)) reflected in such Net Income, plus (d) Interest
Expense of such Person for that period, plus (e) payment or provision for income
taxes, plus (f) depreciation, amortization and all other expenses actually taken
in connection with equity-based compensation or awards pursuant to ASC 718 for
that period, in each case as determined in accordance with GAAP, consistently
applied. For the avoidance of doubt, for purposes of calculating EBITDA with
respect to any period in which a Permitted Acquisition occurred, such Permitted
Acquisition shall be deemed to have occurred on the first

 

6



--------------------------------------------------------------------------------

day of such period. Accordingly, as to any such period Net Income, Interest
Expense, expense for taxes paid or accrued and each other component contained in
the definition of “EBITDA” shall be deemed to include the actual results of the
Permitted Acquisition on a pro forma consolidated basis with Borrower as if such
Permitted Acquisition had occurred on the first day of such period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

7



--------------------------------------------------------------------------------

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any member of a controlled group of corporations or any
trade or business (whether or not incorporated) under common control with
Borrower within the meaning of Section 414(b) or (c) of the Code (and any member
of a group with Borrower under Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA), or a cessation of operations by
Borrower or any ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification received by
Borrower or any ERISA Affiliate that a Multiemployer Plan is in reorganization
under Section 4241 of ERISA; (d) the filing of a notice of intent to terminate,
a Pension Plan or Multiemployer Plan, or the treatment of an amendment of a
Pension Plan or Multiemployer Plan as a termination, under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate   =   

Eurodollar Base Rate

     1.00 - Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided, however, at
any time

 

8



--------------------------------------------------------------------------------

during which such rate is a number that is less than zero (0), such rate(s)
shall instead, for purposes hereof, be deemed to be zero (0). If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by MUFG Union Bank, N.A. and with a term
equivalent to such Interest Period would be offered to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
provided, however, at any time during which such rate is a number that is less
than zero (0), such rate(s) shall instead, for purposes hereof, be deemed to be
zero (0).

and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a)(i) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (ii) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which Borrower is located,
(iii) any backup withholding Tax that is required by the Code to be withheld
from amounts payable to a Lender that has failed to comply with Section 3.01(e)
or (iv) that are Other Connection Taxes, (b) in the case of a Foreign Lender,
any United States withholding Tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 3.01(a)(ii) and (c) any Tax imposed under FATCA.

 

9



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any similar law or regulation
adopted pursuant to an intergovernmental agreement between a non-U.S.
jurisdiction and the United States with respect to the foregoing and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to MUFG Union Bank,
N.A. on such day on such transactions as determined by Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness described in clause (g) of the definition thereof).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. The term “consistently
applied,” as used in connection herewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court of competent
jurisdiction, central bank or other public entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

 

10



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collections in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made (unless such Guarantee is limited by its terms to a
lesser amount, in which case to the extent of such amount) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The amount of any other
Guarantee shall be deemed to be zero unless and until the amount thereof has
been (or in accordance with FASB Statement No. 5, should be) quantified and
reflected or disclosed in the consolidated financial statements of Borrower. The
term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means, collectively, ResMed Corp., a Minnesota corporation; ResMed
Motor Technologies Inc., a Delaware corporation, Birdie Inc., a Delaware
corporation and Inova Labs, Inc., a Delaware corporation; each, a wholly-owned
Subsidiary of Borrower; and any other Person which becomes a Guarantor in
accordance with Section 6.13 hereof.

“Guaranty” means the Unconditional Guaranty made by the Guarantor in favor of
Agent for the benefit of the Lenders, in form and substance satisfactory to
Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

11



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial) issued for the account of such Person,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade and other accounts payable in the
ordinary course of business and (ii) contingent payments in connection with any
Permitted Acquisition except to the extent such payments would be required to be
included as a liability on a balance sheet prepared in accordance with GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being financed by such Person (including indebtedness arising
under conditional sales or other Title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that if such indebtedness is non-recourse to such Person,
the amount of such indebtedness shall be deemed to be the fair market value of
the assets securing such Indebtedness as reflected in the books and records of
such Person;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided that, Indebtedness under this clause (g) shall be
excluded from the calculation of “Funded Debt;” and

(h) without duplication, all Guarantees of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

12



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means the ratio of EBIT to Interest Expense.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “Interest Expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first Business Day of each of
April, July, October and January and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by Borrower in its Term Loan Notice (or
as provided in Section 2.02(a)); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

“IRS” means the United States Internal Revenue Service.

 

13



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as set forth on the such Lender’s signature page hereto, or such other office or
offices as a Lender may from time to time notify Borrower and Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Term Loan.

“Loan Documents” means this Agreement, each Note, the Agent Fee Letter, and the
Guaranty.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole, which has or could reasonably be expected to
result in a violation of Section 6.12(a) or 6.12(b) of this Agreement; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Maturity Date” means April 3, 2017; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the preceding Business Day.

“MUFG Union Bank, N.A.” means MUFG Union Bank, N.A. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

14



--------------------------------------------------------------------------------

“Net Income” means, with respect to any fiscal period, the consolidated net
income of the Loan Parties and their Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

“Non-Consenting Lender” has the meaning specified in Section 2.11.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swap Contract and/or other provision of
treasury management services, owed to Agent or the Lenders or any one or more of
them, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, intangible, court or
documentary, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to,

 

15



--------------------------------------------------------------------------------

this Agreement or any other Loan Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.11).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means (i) any Acquisition by any Person (as applicable,
the “acquiror”) of all or substantially all of the assets and/or capital stock
of another Person or of a business unit engaged in the same or a similar or
related line of business as that of the acquiror (the “target”), provided that,
to the extent applicable, such Acquisition shall have been approved by a
requisite majority of the shareholders, and a disinterested majority of the
board of directors (or an equivalent governing body) of, the target; provided
further that no Default or Event of Default shall exist at the time of such
Acquisition or occur after giving effect to such Acquisition and (ii) the
Brightree Acquisition.

“Permitted Additional Indebtedness” means unsecured Indebtedness provided (i) no
Default or Event of Default exists upon the issuance or incurrence thereof or
would result after giving effect thereto, (ii) the maturity date thereof, as
applicable, shall not be less than ninety-one (91) days after the Maturity Date,
(iii) the same shall not be guaranteed by Borrower or any of its Subsidiaries,
other than the Guarantors and (iv) immediately after the issuance or incurrence
thereof, Borrower’s Funded Debt to EBITDA Ratio, determined in accordance with
Section 6.12(a), shall not exceed 3.25:1.00.

“Permitted Stock Repurchases” means the repurchase by Borrower of Borrower’s
Capital Stock for value, provided that (a) such repurchase is, or is part of a
repurchase program, approved by Borrower’s Board of Directors and (b) such
approval has been disclosed in writing to Agent prior to the execution thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan established by Borrower
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

 

16



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50.01% of the sum of (a) the unfunded portion of the Aggregate Commitments
(if any) plus (b) the Total Outstandings; provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided, further that, when the Aggregate Commitments and/or Total
Outstandings, as applicable, as of any date of determination are held by
(i) four (4) Lenders, Required Lenders shall mean not less than three
(3) Lenders; (ii) three (3) Lenders, Required Lenders shall mean not less than
two (2) Lenders; and (iii) two (2) Lenders, Required Lenders shall mean both
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and each other
officer of a Loan Party certified as being authorized to sign the Loan Documents
in a secretary’s certificate or officer’s certificate delivered to Agent, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Agent. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
October 31, 2013, as the same may be amended, supplemented, modified and/or
restated from time to time, including by that certain First Amendment to Credit
Agreement dated as of April 4, 2016, by and among Borrower, each lender from
time to time party thereto and Agent as Administrative Agent for the Lenders,
Swing Line Lender and L/C Issuer.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, the Australian Department of Foreign Affairs and Trade or other
relevant sanctions authority.

 

17



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means a Subsidiary that either (a) had net income for
the fiscal year then most recently ended in excess of five percent (5.00%) of
EBITDA for such fiscal year or (b) had assets in excess of five percent
(5.00%) of the total assets of Borrower and its Subsidiaries on a consolidated
basis as at the end of the fiscal year then most recently ended.

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Subject Lender” has the meaning specified in Section 2.11.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with

 

18



--------------------------------------------------------------------------------

any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower on the Closing Date pursuant to Section 2.01 in the
aggregate principal amount set forth opposite such Lender’s name on Schedule
2.01 under the caption “Term Commitment.”

“Term Lender” means, at any time, any Lender that has a Term Commitment or Term
Loan, as applicable, at such time.

“Term Loan” has the meaning specified in Section 2.01.

“Term Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of
Term Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Threshold Amount” means Fifty Million Dollars ($50,000,000).

“Total Outstandings” means with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans occurring on such date.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

 

19



--------------------------------------------------------------------------------

“UK Bribery Act” has the meaning specified in Section 5.22.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recent actuarial
valuation of such Pension Plan in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Wells Fargo” has the meaning specified in Section 4.01(a)(x).

“Wells Fargo Credit Agreement” has the meaning specified in Section 4.01(a)(x).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

20



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP in effect prior to such change therein and (ii) Borrower
shall provide to Agent and Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 - Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

 

21



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Term Loans. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make on the Closing Date a single loan to the
Borrower in an amount equal to its Term Commitment (each such loan, a “Term
Loan” and collectively, the “Term Loans”). The Term Borrowing shall consist of
Term Loans made simultaneously by the Term Lenders in accordance with their
respective Term Commitments. Amounts borrowed under this Section 2.01 and repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Term Loans.

(a) The Term Loans and each conversion of a Term Loan(s) from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone. Each
such notice must be received by Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Term Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) three (3) Business Days prior
to the requested date of any Term Borrowing of Base Rate Loans. Each telephonic
notice by Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to Agent of a written Term Loan Notice, appropriately completed and
signed by a Responsible Officer of Borrower. Each Term Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
Five Million Dollars ($5,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof. Each Term Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of Two Million
Dollars ($2,000,000) or a whole multiple of Five Hundred Thousand
Dollars ($500,000) in excess thereof. Each Term Loan Notice (whether telephonic
or written) shall specify (i) whether Borrower is requesting a Term Borrowing, a
conversion of Term Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Term Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be borrowed, converted or continued, (iv) the
Type of Term Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If Borrower fails to specify a Type of Term Loan in a Term Loan
Notice or if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
Eurodollar Rate Loans with a one (1) month Interest Period. Any such automatic
conversion to Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If Borrower requests a Term Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Term Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Term Loan Notice, Agent shall promptly notify each
Lender of the amount of its Applicable Percentage of the applicable Term Loans,

 

22



--------------------------------------------------------------------------------

and if no timely notice of a conversion or continuation is provided by Borrower,
Agent shall notify each Lender of the details of any automatic conversion to
Eurodollar Rate Loans described in the preceding subsection. In the case of a
Term Borrowing, each Lender shall make the amount of its Term Loan available to
Agent in immediately available funds at Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Term Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Term Borrowing is the initial Credit Extension, Section 4.01), Agent
shall make all funds so received available to Borrower in like funds as received
by Agent either by (i) crediting the account of Borrower on the books of MUFG
Union Bank, N.A. with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) Agent by Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans
and Borrower agrees to pay all amounts due under Section 3.05 in accordance with
the terms thereof due to any such conversion.

(d) Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect with
respect to Term Loans.

2.03 Prepayments. Borrower may, upon notice to Agent, at any time or from time
to time voluntarily prepay Term Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Agent not later than
11:00 a.m. three (3) Business Days prior to any date of prepayment of any Term
Loan; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of Five Million Dollars ($5,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of One Million Dollars ($1,000,000) or a
whole multiple of Five Hundred Thousand Dollars ($500,000) in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Term Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that any
notice which contemplates prepayment in full of the Term Loans may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the Agent on
or prior to the specified

 

23



--------------------------------------------------------------------------------

effective date) if such condition is not satisfied; provided further that
(i) Borrower shall make any payments required to be made pursuant to
Section 3.05 and (ii) Borrower shall not seek to revoke more than one (1) such
notice during the term of this Agreement. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Term Loans of Lenders in accordance with
their respective Applicable Percentages.

2.04 Repayment of Loans. Borrower shall repay to Lenders on the Maturity Date
the aggregate principal amount of Term Loans outstanding on such date.

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (after giving effect to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (subject to any applicable
grace periods) (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

24



--------------------------------------------------------------------------------

2.06 Fees.

(a) Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, fees in
the amounts and at the times specified in the letter agreement, dated
February 18, 2016 between Borrower and Agent (the “Agent Fee Letter”). Such fees
shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.

(b) Lenders’ Upfront Fee. On the Closing Date Borrower shall pay to Agent, for
the account of each Lender in accordance with their respective Commitment
amounts, an upfront fee as specified in the Agent Fee Letter. Such upfront fees
are for the credit facilities committed by Lenders under this Agreement and are
fully earned on the date paid. The upfront fee paid to each Lender is solely for
its own account and is nonrefundable for any reason whatsoever.

2.07 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by MUFG Union Bank, N.A.’s “prime rate” shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.09(a), bear interest for one
(1) day. Each determination by Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Lenders
determine that (i) the Financial Covenant used in the definition “Applicable
Rate” as calculated by Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of such Financial Covenant would have resulted in
higher pricing for such period, Borrower shall immediately and retroactively be
obligated to pay to Agent for the account of the applicable Lenders, promptly on
demand by Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, automatically and without further action by Agent or any Lender),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of Agent or any
Lender, as the case may be, under Section 2.05(b) or under Article VIII.
Borrower’s obligations under this paragraph shall survive for a one-year period
following the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

2.08 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Agent in the

 

25



--------------------------------------------------------------------------------

ordinary course of business. The accounts or records maintained by Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by Lenders to Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
Agent in respect of such matters, the accounts and records of Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through Agent, Borrower shall execute and deliver to such Lender (through Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

2.09 Payments Generally; Agent’s Clawback.

(a) (i) General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at Agent’s Office in Dollars and in immediately
available funds not later than 12:00 noon on the date specified herein. Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by Agent
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall be made on the next succeeding Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(ii) On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent. Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.09(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Applicable Percentage for any amounts deducted from such
accounts in excess of amount due hereunder and under any other Loan Documents.

(b) (i) Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Term Borrowing
that such Lender will not make available to Agent such Lender’s share of such

 

26



--------------------------------------------------------------------------------

Term Borrowing, Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02, and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Term Borrowing
available to Agent, then the applicable Lender and Borrower severally agree to
pay to Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to Borrower to but excluding the date of payment
to Agent, at (A) in the case of a payment to be made by such Lender, the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Agent in connection with the
foregoing and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Agent for the same or an overlapping period, Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such period.
If such Lender pays its share of the applicable Term Borrowing to Agent, then
the amount so paid shall constitute such Lender’s Term Loan included in such
Term Borrowing. Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Agent.

(ii) Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Agent may assume that Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
Lenders the amount due. In such event, if Borrower has not in fact made such
payment, then each of Lenders severally agrees to repay to Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Agent, at the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation. A notice of Agent to any
Lender or Borrower with respect to any amount owing under this subsection (b)
shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Term Loans and to make payments under Section 10.04(c) are several and not
joint. The failure of any Lender to make any Term Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the

 

27



--------------------------------------------------------------------------------

failure of any other Lender to so make its Term Loan or to make its payment
under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.10 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Term Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Term Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans and other
amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.11 Replacement of Lenders. If (1) Borrower receives a statement of amounts due
pursuant to Section 3.01, 3.04 or 3.05 from a Lender, (2) a Lender becomes a
Defaulting Lender, (3) a Lender (a “Non-Consenting Lender”) refuses to consent
to an amendment, modification or waiver of this Agreement that, pursuant to
Section 10.01, requires consent of one hundred percent (100%) of the Lenders or
one hundred percent (100%) of the Lenders with Obligations directly affected or
(4) a Lender makes a determination pursuant to Section 3.02 (any such Lender, a
“Subject Lender”), so long as no Default shall have occurred and be continuing
and Borrower has obtained a commitment from another Lender or an Eligible
Assignee to purchase at par the Subject Lender’s Loans and assume the Subject
Lender’s Commitments (if any) and all other obligations of the Subject Lender
hereunder, then, upon ten (10) days’ prior written notice

 

28



--------------------------------------------------------------------------------

to the Subject Lender and Agent, Borrower may require the Subject Lender to
assign all of its Loans and Commitments to such other Lender, Lenders, Eligible
Assignee or Eligible Assignees pursuant to the provisions of Section 10.06(b);
provided, that, prior to or concurrently with such replacement, (i) the Subject
Lender shall have received payment in full of all principal, interest, fees and
other amounts (including all amounts under Sections 3.01, 3.04 or 3.05 (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (ii) the processing fee required to be paid by
Section 10.06(b) shall have been paid to Agent (unless waived pursuant to
Section 10.06(b), (iii) all of the requirements for such assignment contained in
Section 10.06(b), including the consent of Agent (if required) and the receipt
by Agent of an executed Assignment and Assumption executed by the assignee
(Agent being hereby authorized to execute any Assignment and Assumption on
behalf of a Subject Lender relating to the assignment of Loans and/or
Commitments of such Subject Lender) and other supporting documents, have been
fulfilled, and (iv) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by Borrower to or on account of any obligation
of Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require Borrower or
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to subsection (e) below.

(ii) If Borrower or Agent shall be required by Law to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) Agent shall withhold or make such deductions
as are determined by Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section), Agent or Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

29



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection (a)
or (b) above, Borrower shall, and does hereby, indemnify Agent and each Lender,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by Borrower or Agent or paid by Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Borrower shall also, and does hereby, indemnify Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to Borrower by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify Borrower and Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
Borrower or Agent) incurred by or asserted against Borrower or Agent by any
Governmental Authority as a result of the failure by such Lender, to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to Borrower or Agent pursuant to
subsection (e). Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by Borrower or Agent, as the case may be,
after any payment of Taxes by Borrower or by Agent to a Governmental Authority
as provided in this Section 3.01, Borrower shall deliver to Agent or Agent shall
deliver to Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to Borrower or Agent, as the case may be.

(e) Status of Lenders. (i) Each Lender shall deliver to Borrower and to Agent,
at the time or times prescribed by applicable Laws or when reasonably requested

 

30



--------------------------------------------------------------------------------

by Borrower or Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit Borrower or
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
Tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by Borrower or
Agent as will enable Borrower or Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of Borrower or Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”

 

31



--------------------------------------------------------------------------------

of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Agent to determine the
withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iv) Each Lender shall promptly (A) notify Borrower and Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that Borrower or Agent make
any withholding or deduction for Taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender. If Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by

 

32



--------------------------------------------------------------------------------

Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Agent or such Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to Agent or
such Lender in the event Agent or such Lender is required to repay such refund
to such Governmental Authority. This subsection shall not be construed to
require Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.

(g) Defined Terms. For purposes of this Section 3.01, the term “applicable Laws”
includes FATCA.

3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies Agent and Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from such Lender (with a copy to
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due under Section 3.05 in accordance with the terms thereof due
to such prepayment or conversion.

3.03 Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Term Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Term Borrowing of, continuation of or conversion to, as
applicable, Base Rate Loans in the amount specified therein.

 

33



--------------------------------------------------------------------------------

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines in good faith that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
promptly delivered to Borrower shall be conclusive absent manifest error.
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower

 

34



--------------------------------------------------------------------------------

shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to Agent)
from time to time, Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (b) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive for a one-year period following termination of the Aggregate
Commitments, and repayment of all other Obligations hereunder and resignation of
Agent.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) Agent’s receipt of the following, each of which shall be originals or
telecopies or in electronic format (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Agent, each Lender and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v) a favorable opinion of counsel to the Loan Parties reasonably acceptable to
Agent addressed to Agent and each Lender, as to the matters set forth concerning
the Loan Parties and the Loan Documents in form and substance reasonably
satisfactory to Agent;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

36



--------------------------------------------------------------------------------

(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) after giving effect to this Agreement and the other Loan Documents
(including after giving effect to the initial Loans under this Agreement),
Borrower will be Solvent;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower ended December 31, 2015, signed by a Responsible Officer of
Borrower;

(x) a payoff letter, in form and substance satisfactory to Agent, from Wells
Fargo Bank, National Association, as administrative agent (in such capacity,
“Wells Fargo”) under that certain Credit Agreement dated September 21, 2012, by
and among Brightree, as borrower, the lenders party thereto from time to time
and Wells Fargo (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Wells Fargo
Credit Agreement”);

(xi) evidence that (A) the Indebtedness owing under the Wells Fargo Credit
Agreement has been or will, on the Closing Date, be repaid in full and all
commitments of the lenders thereunder to lend have been terminated and (B) all
liens filed by Wells Fargo against Brightree and any of its Subsidiaries in
connection with the Wells Fargo Credit Agreement have been or will be terminated
on the Closing Date;

(xii) evidence reasonably satisfactory to Agent and the Lenders that the
Brightree Acquisition has been consummated;

(xiii) such other assurances, certificates, documents, consents or opinions as
Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid in connection with this Agreement (including
but not limited to the Agent Fee Letter) on or before the Closing Date shall
have been paid.

(c) Unless waived by Agent, Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to Agent (directly to such counsel if
requested by Agent) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Agent).

 

37



--------------------------------------------------------------------------------

(d) The Closing Date shall have occurred on or before April 30, 2016.

Without limiting the generality of the provisions of the last sentence of
Section 9.03(d), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Term Loan Notice is subject to the satisfaction of the following conditions
precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except as disclosed by Borrower and approved in writing by the
Required Lenders, or to the extent that such representations and warranties
specifically refer to an earlier date or are no longer true and correct as a
result of a change which is permitted by this Agreement, in which case they
shall be true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Agent shall have received a Term Loan Notice in accordance with the
requirements hereof.

Each Term Loan Notice submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

4.03 Post-Closing Condition. As soon as possible, but in no event later than
thirty (30) days after the Closing Date (or such later date to which the Agent
may agree in its sole discretion), Borrower shall deliver a “Joinder to
Guaranty” duly executed by Brightree, BRIGHTREE SERVICES LLC, BRIGHTREE HOME
HEALTH & HOSPICE LLC and STRATEGIC AR LLC in favor of Agent and the Lenders in
form and substance reasonably acceptable to Agent.

 

38



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or except for the Liens created pursuant to the Loan
Documents, the creation of any Lien under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law except, in each case referred to in clause (b), to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. Except as have been obtained or
made and are in full force and effect on the Closing Date, no approval, consent,
exemption, authorization, or other action by, or notice to, or, except with
respect to filings required with respect to the perfection of the security
interests granted hereunder, filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Law or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

 

39



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Borrower and its Subsidiaries on a consolidated basis as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
Borrower and its Subsidiaries, on a consolidated basis, as of the date thereof,
including liabilities for taxes, material commitments and material Indebtedness.

(b) The unaudited consolidated balance sheets of Borrower and its Subsidiaries
dated December 31, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Borrower and its Subsidiaries, on a consolidated basis, as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated and consolidating forecasted balance sheet and statements
of income and cash flows of Borrower and its Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, what Borrower believed to be a reasonable estimate of its future
financial condition and performance.

5.06 Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against any Loan Party of less than the Threshold Amount,
(c) matters of an administrative nature not involving a claim or charge against
any Loan Party and (d) matters specifically disclosed in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending as to which any
Loan Party has been served or has received notice, or, to the knowledge of
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrower or any other Loan
Party or against any of their properties or revenues that could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a

 

40



--------------------------------------------------------------------------------

Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens. Each of Borrower and each other Loan Party
has good record and valid title in fee simple to, or valid leasehold interests
in all real property reasonably necessary or used in the ordinary conduct of its
business, except for such exceptions in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of Borrower and each other Loan Party is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09 Environmental Compliance. Borrower and each of the other Loan Parties
conduct in the ordinary course of business a review of claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of Borrower and each other Loan Party are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the other applicable Loan
Party operates.

5.11 Taxes. Borrower and each of the other Loan Parties have filed or caused to
be filed all Federal, state and other material tax returns and reports required
to be filed, and have paid or caused to be paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP or (b) which individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

5.12 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws,
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification, and (iii) Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

41



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any ERISA Affiliate has engaged in any non-exempt
prohibited transaction under Section 4975 of the Code or Section 406 of ERISA,
or any violation of the fiduciary responsibility rules under Section 404 of
ERISA with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or, to the best knowledge of Borrower, is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability in excess of Ten Million Dollars ($10,000,000); (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069(a) or 4212(c) of ERISA; in each case of subclauses (i), (iii),
(iv) and (v), which could reasonably be expected to result in a Material Adverse
Effect.

5.13 Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and to the best
knowledge of Borrower, all of the outstanding Equity Interests in such
Subsidiaries (a) have been validly issued, are fully paid and nonassessable and
(b) are owned by a Loan Party, directly or indirectly, in the amounts specified
on Part (a) of Schedule 5.13 free and clear of all Liens other than Liens
permitted by Section 7.01. As of the Closing Date, Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in each Loan Party have been validly issued and are fully paid and
nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of Borrower, any Person Controlling Borrower, or any Subsidiary is, or
is required to be registered as, an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure. Borrower has disclosed to Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (in each case, in writing) by or on behalf of any Loan Party to Agent

 

42



--------------------------------------------------------------------------------

or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16 Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number. Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. Borrower and each Significant
Subsidiary owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses as now operated and now contemplated to
be operated, without conflict with the rights of any other Person, except to the
extent failure to so possess intellectual property rights would not result in a
Material Adverse Effect. To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19 Intentionally Omitted.

5.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Loans under this
Agreement), Borrower will be Solvent.

5.21 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (since
October 31, 2013) engaged in any transaction with any Person who is now or was
then the subject of Sanctions or who is located, organized or residing in any
Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been used,
directly or, to the knowledge of the Borrower, indirectly, to lend, contribute,
provide or has otherwise been made available to fund any activity or business in
any Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that

 

43



--------------------------------------------------------------------------------

will result in any violation by any Person (including any Lender or the
Administrative Agent) of Sanctions.

5.22 Anti-Corruption. None of the Borrower, nor to the knowledge of the
Borrower, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Borrower or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in an actionable
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the
Borrower and, to the knowledge of the Borrower, its Affiliates have conducted
their businesses in compliance in all material respects with the UK Bribery Act,
the FCPA and similar laws, rules or regulations and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance in all material respects therewith.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to Agent, in form and detail satisfactory to
Agent and the Required Lenders:

(a) as soon as available, but in any event within ninety five (95) days after
the end of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of recognized standing reasonably acceptable to Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that the requirements set forth in this clause (a) may be fulfilled by
providing Agent with the report of Borrower to the Securities and Exchange
Commission on Form 10-K for the applicable fiscal year;

(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, for such fiscal quarter and for the portion of Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion

 

44



--------------------------------------------------------------------------------

of Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing Agent with the report of
Borrower to the Securities and Exchange Commission on Form 10-Q for the
applicable fiscal quarter;

(c) as soon as available, but in any event at least thirty (30) days before the
end of each fiscal year of Borrower, forecasts prepared by management of
Borrower, in form reasonably satisfactory to Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of Borrower and its Subsidiaries (x) on a quarterly basis for the
succeeding fiscal year and (y) on an annual basis covering the period from the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs) through the Maturity Date.

6.02 Certificates; Other Information. Deliver to Agent, in form and detail
satisfactory to Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;

(b) promptly after any request by Agent, but not more frequently than quarterly,
unless an Event of Default has occurred and is continuing, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;

(c) promptly after the same become publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to Agent pursuant hereto; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Agent or any Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may

 

45



--------------------------------------------------------------------------------

be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and
Agent have access (whether a commercial, third-party website or whether
sponsored by Agent); provided that Borrower shall deliver paper copies of such
documents to Agent or any Lender that requests Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by
Agent or such Lender. Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) Agent will make available to Lenders
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on DebtX or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to Borrower or its Affiliates or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform that is
designated “Public Side Information;” and (z) Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.

6.03 Notices. Promptly notify Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Borrower or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

 

46



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary including any determination by Borrower
referred to in Section 2.07(b).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, except as set forth on Schedule 6.04 attached hereto, all its material
obligations and liabilities, including: (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings and adequate
reserves in accordance with GAAP are being maintained by Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property not permitted pursuant to Section 7.01; and (c) all material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment reasonably necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities. This covenant shall
not be construed to prohibit any Disposition otherwise permitted by
Section 7.05.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, (subject to customary
deductibles and retentions) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons. Borrower shall provide not less than thirty (30) days’ prior notice to
Agent of termination, lapse or cancellation of such insurance.

 

47



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings; or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain books of record and account, in which true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and material matters involving the assets and
business of Borrower or such Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of the properties of any Loan
Party, to examine the corporate, financial and operating records of any Loan
Party, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of any Loan Party with such Loan Party’s
directors, officers, and independent public accountants, all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably requested, upon reasonable advance notice to Borrower (but
not so as to materially interfere with the business of Borrower or its
Subsidiaries); provided, however, that when an Event of Default exists Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to finance,
in part, the Brightree Acquisition and (ii) to pay fees and expenses incurred in
connection with the Brightree Acquisition.

6.12 Financial Covenants.

(a) Funded Debt to EBITDA Ratio. Maintain quarterly, measured as of the last day
of each fiscal quarter, on a consolidated basis a ratio of Funded Debt to EBITDA
not exceeding 3.50:1.00. This ratio will be calculated at the end of each
reporting period for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve month period ending with that
reporting period.

(b) Interest Coverage Ratio. Maintain quarterly, measured as of the last day of
each fiscal quarter, on a consolidated basis an Interest Coverage Ratio of at
least 3.00:1.00. This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve-month period ending with that
reporting period.

6.13 Additional Guarantors. Notify Agent at the time that any Person becomes a
domestic Subsidiary (other than a domestic Subsidiary substantially all of the
assets of which consist of Equity Interests in one or more “controlled foreign
corporations,” as defined in Section 957(a) of the Code), and promptly
thereafter (and in any event within thirty (30) days or such

 

48



--------------------------------------------------------------------------------

later date to which the Agent may agree in its sole discretion), cause such
Person, in Agent’s reasonable discretion, to (a) become a Guarantor by executing
and delivering to Agent a counterpart of the Guaranty or such other document as
Agent shall deem appropriate for such purpose, and (b) deliver to Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to Agent.

6.14 Most Favored Lender. The Borrower will not, and will not permit any
Subsidiary to, agree to, with or for the benefit of the holders of any Permitted
Additional Indebtedness, financial or restrictive covenants or events of default
(collectively, the “Additional Provisions”) which are in addition to or more
restrictive than the financial or restrictive covenants, Defaults, or Events of
Default contained in this Agreement or any guaranty or other credit support with
respect hereto, unless the Borrower shall provide written notice thereof
(including a copy of the agreement setting forth such Additional Provisions) to
the Agent within fifteen (15) Business Days of any such Additional Provision
taking effect (or such later date as the Administrative Agent shall agree in its
sole discretion). Each such Additional Provision shall be deemed automatically
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, without any further action required on the part of any Person,
effective as of the date when such Additional Provision is effective under such
Permitted Additional Indebtedness. Borrower agrees to execute and deliver such
documents, agreements, or instruments as Agent shall reasonably request in order
to evidence or document such incorporation into this Agreement.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

49



--------------------------------------------------------------------------------

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing Indebtedness permitted under Section 7.03(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(i) Liens on property acquired by any Loan Party or any Subsidiary in any
Permitted Acquisition that were in existence at the time of the acquisition of
such property and were not created in contemplation of such acquisition;

(j) Liens and negative pledges under agreements arising in the ordinary course
of business and constituting customary provisions restricting the assignment
thereof;

(k) nonconsensual Liens, without duplication for Liens described herein, arising
in the ordinary course of business or by operation of law, which are not past
due or which are being contested in good faith by appropriate proceedings and
for which reserves have been established (to the extent required by GAAP),
provided the same purport to secure an amount not to exceed Ten Million Dollars
($10,000,000) in the aggregate during the term of this Agreement;

(l) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business, and not constituting an Event of Default hereunder,
which is currently being contested in good faith by appropriate proceedings,
provided that, adequate reserves have been set aside (to the extent required by
GAAP) and no material property is subject to a material impending risk of loss
or forfeiture;

 

50



--------------------------------------------------------------------------------

(m) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any property; in each case, arising in the ordinary course of
business;

(n) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of property;

(o) Liens created on Borrower’s Capital Stock, held by Borrower as treasury
stock;

(p) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding Fifty Million Dollars ($50,000,000) outstanding at any
time;

(q) Liens encumbering customary deposits and margin deposits, and similar Liens
attaching to commodity trading accounts and other deposit or brokerage accounts
incurred in the ordinary course of business, provided the same are limited to
such deposits and accounts and such deposits or accounts are otherwise permitted
hereunder; and

(r) precautionary Liens and filings of financing statements under the Uniform
Commercial Code, covering assets sold or contributed to any Person permitted
hereunder.

7.02 Investments. Make any Investments, except:

(a) Investments existing on the Closing Date and listed on Schedule 7.02;

(b) Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(c) advances to officers, directors and employees of Borrower and Subsidiaries,
for travel, entertainment, relocation and analogous ordinary business purposes;

(d) Investments of any Loan Party in (i) any wholly-owned Subsidiary which is a
Guarantor, and (ii) any other wholly-owned Subsidiary, not to exceed, in the
case of this clause (ii), (for the avoidance of doubt, in addition to existing
Investments permitted by Section 7.02(a), but without duplication with
Section 7.03(c)), Two Hundred Million Dollars ($200,000,000) in the aggregate at
any time; and Investments of any wholly-owned Subsidiary in Borrower or in
another wholly-owned Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Investments consisting of intercompany loans or Guarantees, in each case,
permitted by Section 7.03;

 

51



--------------------------------------------------------------------------------

(g) Investments in connection with Permitted Acquisitions and Permitted Share
Repurchases, in each case subject to the terms and conditions of Section 7.06;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) any Permitted Stock Repurchase; and

(j) additional Investments (including, but not limited to, investments in joint
ventures and minority interest investments) up to but not exceeding Fifty
Million Dollars ($50,000,000) in the aggregate in any fiscal year.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness (i) under the Loan Documents and (ii) under the Revolving
Credit Agreement and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;

 

52



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation; and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e) Indebtedness (i) of any Loan Party to any other Loan Party, and (ii) of any
Subsidiary (other than a Loan Party) to any Loan Party, not to exceed, in the
case of this clause (ii), (for the avoidance of doubt, in addition to existing
Indebtedness permitted by Section 7.03(a), but without duplication with
Section 7.02(d)), Two Hundred Million Dollars ($200,000,000) in the aggregate
amount outstanding at any time; and Indebtedness of Borrower or any Subsidiary
to any other Subsidiary;

(f) Indebtedness of any non-U.S. Subsidiary to or from any other non-U.S.
Subsidiary;

(g) Indebtedness incurred in connection with any Permitted Acquisition or to
finance the purchase or construction of real property used in the business of
any Loan Party;

(h) (i) in the case of a Subsidiary, Indebtedness of such Subsidiary existing at
the time of consummation of a Permitted Acquisition pursuant to which such
Person becomes a Subsidiary or (ii) Indebtedness secured by assets acquired in
connection with any Permitted Acquisition or the purchase of real property used
in the business of any Loan Party, provided that such Indebtedness was not
incurred in contemplation of the acquisition referred to in clause (i) or such
Permitted Acquisition or purchase referred to in clause (ii), as the case may
be;

(i) other Indebtedness in an aggregate amount not to exceed Seventy-Five Million
Dollars ($75,000,000) outstanding at any time;

(j) Permitted Additional Indebtedness; and

(k) Investments permitted by Section 7.02.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose (other than as permitted pursuant to Section 7.05) of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (other than (x) as otherwise permitted pursuant to Sections 7.02 and
7.05 and (y) in connection with a Permitted Acquisition), except that, so long
as no Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the

 

53



--------------------------------------------------------------------------------

wholly-owned Subsidiary shall be the continuing or surviving Person, and,
provided further that if a Guarantor is merging with another Subsidiary, the
Guarantor shall be the surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary (or to
the direct or indirect holder of such Subsidiary’s Equity Interests); provided
that if the transferor in such a transaction is a wholly-owned Subsidiary, then
the transferee must either be Borrower or a wholly-owned Subsidiary, and,
provided further that if the transferor of such assets is a Guarantor, the
transferee must either be Borrower or a Guarantor;

(c) [intentionally omitted]; and

(d) any Loan Party or any Subsidiary thereof may Dispose of all or substantially
all of the assets of any one or more of its Subsidiaries (upon voluntary
liquidation or otherwise); provided that (i) the assets subject to such
Disposition are less than 5% percent of the total assets of Borrower and its
Subsidiaries on a consolidated basis and (ii) the EBITDA of such Subsidiary is
less than 5% percent of the EBITDA of Borrower and its Subsidiaries on a
consolidated basis.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or
(iii) such dispositions relate to Borrower’s owned real property in San Diego,
California or Sydney, Australia, subject, in the case of this clause (iii), to
the prior written consent of Agent, such consent not to be unreasonably
withheld;

(d) Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions of Borrower’s Capital Stock; and

(g) other Dispositions not otherwise permitted herein, not to exceed Twenty-Five
Million Dollars ($25,000,000) in the aggregate during any fiscal year.

provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.

 

54



--------------------------------------------------------------------------------

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Subsidiary may make Restricted Payments to Borrower, Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) Borrower and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person; and

(c) Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; provided that, no Default or Event of Default shall have occurred and
be continuing at the time of any action described in this clause (c) or would
result therefrom.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
(a) transactions between or among Borrower and any Guarantor or between and
among Guarantors and (b) transactions expressly permitted by this Agreement.

7.09 No Further Negative Pledge. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an asset sale, (b) enforceable
provisions in leases prohibiting assignment or encumbrance of the applicable
leasehold interest, (c) agreements granting Liens permitted by this Agreement,
(d) agreements in effect on the Closing Date, (e) provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and not otherwise prohibited under this Agreement, (f) any agreement in
effect at the time the Person becomes a Subsidiary so long as such agreement was
not entered into in contemplation of the Person becoming a Subsidiary,
(g) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (h) Borrower’s Capital Stock, (i) restrictions
and conditions imposed by law, rule or regulation or by this Agreement or any
other Loan Document, (j) any agreement governing any Permitted Additional
Indebtedness, (k) the Revolving Credit Agreement and the other Loan Documents
(as defined in the Revolving Credit Agreement) and (l) any agreement amending,
refinancing or replacing any of the foregoing (so long as any such restrictions
are not materially more restrictive, taken as a whole, than those contained in
the agreement so amended, refinanced or replaced), neither Borrower nor any of
its Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien

 

55



--------------------------------------------------------------------------------

upon any of its properties or assets, whether now owned or hereafter acquired,
to secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose (in each case,
other than in connection with Permitted Stock Repurchases).

Notwithstanding anything in this Article VII or elsewhere in this Agreement to
the contrary, subject to the restrictions set forth in the first paragraph of
this Section 7.10, Borrower and its Subsidiaries may make Permitted Acquisitions
and Restricted Payments (including Permitted Stock Repurchases) as long as
(x) no Event of Default shall have occurred and be continuing at the time of any
Permitted Acquisitions and Restricted Payments made pursuant to this paragraph
or would result therefrom, (y) any Permitted Acquisition shall be non-hostile in
nature and the target shall be in a similar or complementary line of business to
that of the Borrower, and (z) Borrower and its Subsidiaries shall maintain a
combination of borrowing availability hereunder plus unrestricted cash and cash
equivalents of at least Two Hundred Million Dollars ($200,000,000) immediately
after giving effect to such Permitted Acquisitions and/or Restricted Payments;
provided that compliance with the foregoing clauses (x), (y) and (z) shall not
be required with respect to the Brightree Acquisition.

7.11 Sanctions. Permit any Loan or the proceeds of any Loan, directly or, to the
knowledge of the Borrower, indirectly, (i) to be lent, contributed or otherwise
made available to fund any activity or business in any Designated Jurisdiction;
(ii) to fund any activity or business of any Person located, organized or
residing in any Designated Jurisdiction or who is the subject of any Sanctions;
or (iii) in any other manner that will result in any violation by any Person
(including any Lender, or the Administrative Agent) of any Sanctions.

7.12 Anti-Bribery. No part of the proceeds of the Term Loans will be used,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery law.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
three (3) days after the same becomes due, any interest on any Loan, or any fee
due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11,
6.12 or 6.13 or Article VII, or any Guarantor fails to perform or observe any
term, covenant or

 

56



--------------------------------------------------------------------------------

agreement (after taking into account any applicable grace periods) contained in
the Guaranty; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or any default or Event of Default occurs under
any other Loan Document; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Borrower, any Loan Party or any Significant Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which Borrower, any Loan Party or any Significant
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which Borrower,
any Loan Party or any Significant Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by Borrower, any
such Loan Party or any such Significant Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents

 

57



--------------------------------------------------------------------------------

to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
forty-five (45) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for forty-five (45) calendar days, or an order for relief is entered in
any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Borrower or any other Loan Party or
any Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against Borrower, any other Loan Party or any
Significant Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and such judgment
or order remains unpaid, undischarged and unstayed for a period of ten
(10) days, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document or any provision thereof, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person on behalf of any Loan Party contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

 

58



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control with respect to
Borrower and/or any Guarantor and/or ResMed Ltd and/or ResMed Holdings Ltd/LLC
and/or ResMed EAP Holdings LLC; or

(l) Material Adverse Effect. There occurs any event or circumstance that has a
Material Adverse Effect.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and/or the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

59



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among Lenders in proportion to the respective
amounts described in this clause Fourth held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
hereby irrevocably appoints MUFG Union Bank, N.A. to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Agent and the Lenders, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

9.02 Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

9.03 Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose,

 

60



--------------------------------------------------------------------------------

any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

(d) Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct. Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agent by
Borrower or a Lender. Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

9.04 Reliance by Administrative Agent. Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, Agent may
presume that such condition is satisfactory to such Lender unless Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

9.06 Resignation of Agent. Agent may at any time give notice of its resignation
to Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall

 

61



--------------------------------------------------------------------------------

have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if Agent shall notify Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lender holding a Title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent or a Lender.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and

 

62



--------------------------------------------------------------------------------

unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of Lenders and Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders and
Agent and their respective agents and counsel and all other amounts due Lenders
and Agent under Sections 2.06 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent under
Sections 2.06 and 10.04. Nothing contained herein shall be deemed to authorize
Agent to authorize or consent to or accept or adopt on behalf of any Lender, any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

9.10 Guaranty Matters. Each Lender hereby irrevocably authorizes Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by Agent at any time, each Lender
will confirm in writing Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender; provided, however, in the sole discretion of Agent, only a
waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a)(iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

63



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release any Guarantor from the Guaranty, except in accordance with the terms
of any Loan Document;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Lenders required above, affect
the rights or duties of Agent under this Agreement or any other Loan Document;
and (ii) the Agent Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

64



--------------------------------------------------------------------------------

(i) if to Borrower or Agent, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified on its signature page hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether

 

65



--------------------------------------------------------------------------------

in tort, contract or otherwise) arising out of Borrower’s or Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Borrower and Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to Borrower and Agent. In addition, each Lender agrees to notify Agent
from time to time to ensure that Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.

(e) Reliance by Agent and Lenders. Agent and Lenders shall be entitled to
reasonably rely and act upon any notices (including telephonic Term Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Agent, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Agent may be recorded by Agent, and each of the parties hereto hereby consents
to such recording.

10.03 No Waiver; Cumulative Remedies: Enforcement. No failure by any Lender or
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

66



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all Lenders; provided, however,
that the foregoing shall not prohibit (a) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.10), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to Agent pursuant to Section 8.02 and (ii) in addition to the matters
set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable and documented out
of pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent provided that
such fees, charges and disbursements shall be limited to one primary counsel,
one additional firm of local counsel in each applicable jurisdiction and, if
necessary, any additional special regulatory counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (subject to any limitation previously
agreed in writing) and (ii) all documented out of pocket expenses incurred by
Agent or any Lender (including the fees, charges and disbursements of any
counsel for Agent or any Lender, provided that such fees, charges and
disbursements shall be limited to one primary counsel, one additional firm of
local counsel in each applicable jurisdiction and, if necessary, any additional
special regulatory counsel), and shall pay all reasonable and customary fees and
time charges for attorneys who may be employees of Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by Borrower. Borrower shall indemnify Agent, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses (other
than Taxes or Other Taxes which shall only be indemnified by Borrower to the
extent provided in Section 3.01(c)), including the fees, charges and
disbursements of any counsel for any

 

67



--------------------------------------------------------------------------------

Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable and customary fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of Agent and
its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if Borrower or such other Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Borrower shall not be liable to any Indemnitee
for any special, indirect, consequential or punitive damages arising out of, in
connection with, or as a result of the transactions contemplated hereby asserted
by an Indemnitee against Borrower or any other Loan Party; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
Borrower under the preceding provisions of this subsection. If any claim,
demand, action or cause of action is asserted against any Indemnitee, such
Indemnitee shall promptly notify Borrower, but the failure to so promptly notify
Borrower shall not affect Borrower’s obligations under this subsection. Such
Indemnitee may (and shall, if requested by Borrower in writing) contest the
validity, applicability and amount of such claim, demand, action or cause of
action.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Agent or any Related Party of Agent, each Lender
severally agrees to pay to Agent or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Agent in its capacity as such, or against any Related Party of Agent
acting for Agent in connection with such capacity. The

 

68



--------------------------------------------------------------------------------

obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.09(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
Agent, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent or any Lender, or to the extent Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without

 

69



--------------------------------------------------------------------------------

the prior written consent of Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than Five Million Dollars ($5,000,000) unless each of Agent and, so long as
no Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

70



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender; and

(B) the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, or an Affiliate of such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Agent an Assignment and Assumption, together with a processing and
recordation fee in the amount of Three Thousand Five Hundred Dollars ($3,500);
provided, however, that the Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment.

(v) No Assignment to Borrower. No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Agent and

 

71



--------------------------------------------------------------------------------

the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
agrees to be subject to the provisions of Sections 2.11 and 3.06 as if it were
an assignee under paragraph (b) of this Section 10.06. Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Section 2.11
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.10 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

72



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Deemed Consent of Borrower. If the consent of Borrower to an assignment to
an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in
Section 10.06(b)(i)(B)), Borrower shall be deemed to have given its consent ten
(10) calendar days after the date notice thereof has been delivered to Borrower
by the assigning Lender (through Agent) unless such consent is expressly refused
by Borrower prior to such tenth calendar day.

10.07 Treatment of Certain Information; Confidentiality. Each of Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority); provided that, to the extent it may lawfully do so, Agent or any
such Lender, shall use commercially reasonable efforts to notify Borrower of
such requirement prior to any disclosure of such information to a party that
Agent or such Lender reasonably believes may not keep such information
confidential and shall reasonably cooperate with Borrower in any lawful effort
by Borrower to prevent or limit such disclosure or otherwise protect the
confidentiality of such information, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process; provided that,
to the extent it may lawfully do so, Agent or any such Lender, shall use
commercially reasonable efforts to notify Borrower of such requirement prior to
any disclosure of such information to a party that Agent or such Lender
reasonably believes may not keep such information confidential and shall
reasonably cooperate with Borrower in any lawful effort by Borrower to prevent
or limit such disclosure or otherwise protect the confidentiality of such
information, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or

 

73



--------------------------------------------------------------------------------

Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary; provided that, in the case of information received from Borrower or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of Agent and the
Lenders acknowledges that (A) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (B) it has
developed compliance procedures regarding the use of material non-public
information and (C) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or any such Affiliate, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have. Each Lender agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Agent for further application in accordance with the provisions
of Section 10.19 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly
to Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

 

74



--------------------------------------------------------------------------------

Rate”). If Agent or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to Borrower. In
determining whether the interest contracted for, charged, or received by Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by Agent and when Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS EXPRESSLY
STATED OTHERWISE THEREIN, SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

 

75



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN SAN DIEGO
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14 Disputes; Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, IN
CONNECTION WITH ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE
CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS AGREEMENT
EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE
HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN
THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS
AGREEMENT, THE

 

76



--------------------------------------------------------------------------------

PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED
BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT.
THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE
OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY
PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL
OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF
THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

10.15 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that that: (i) (A) the services regarding this
Agreement provided by Agent are arm’s-length commercial transactions between
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Agent, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party, or any of their respective Affiliates, or
any other Person and (B) Agent does not have any obligation to Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Loan Parties and their respective Affiliates, and Agent has
no obligation to disclose any of such interests to Borrower, any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and

 

77



--------------------------------------------------------------------------------

as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

10.19 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Agent; third, if so determined by Agent and
Borrower, to be held in a deposit account to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations

 

78



--------------------------------------------------------------------------------

under this Agreement; and sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments under the applicable
Facility without giving effect to Section 10.19(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 10.19(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fees payable under
Section 2.06, or otherwise, for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)

(B) With respect to any fees payable under Section 2.06, or otherwise, not
required to be paid to any Defaulting Lender pursuant to clause (A) above,
Borrower shall not be required to pay the remaining amount of any such fee.

(b) Defaulting Lender Cure. If Borrower and Agent agree in writing that a Lender
is no longer a Defaulting Lender, Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as Agent may determine to be necessary to cause the Loans to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 10.19(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such

 

79



--------------------------------------------------------------------------------

liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Balance of Page Intentionally Left Blank]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

RESMED INC. By:  

/s/ David Pendarvis

Name:   David Pendarvis Its:   Chief Administrative Officer, Global General
Counsel and Secretary MUFG UNION BANK, N.A., as Administrative Agent, Joint Lead
Arranger and Joint Book Runner By:  

/s/ Mark Adelman

Name:   Mark Adelman Its:   Director MUFG UNION BANK, N.A., as a Lender, By:  

/s/ Mark Adelman

Name:   Mark Adelman Its:   Director Lending Office: 4660 La Jolla Village Dr.,
Suite 400 San Diego, California 92122 Attn:   Mark Adelman Fax:   (858) 909-0452

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HSBC BANK USA, National Association, as Joint Lead Arranger and Joint Book
Runner By:  

/s/ ELEANOR M. CHAN

Name:   ELEANOR M. CHAN Its:   S.V.P. HSBC BANK USA, National Association, as a
Lender By:  

/s/ ELEANOR M. CHAN

Name:   ELEANOR M. CHAN Its:   S.V.P. Lending Office: One HSBC Center, Floor 26
Buffalo, NY 14203 Attn:   Ranjith Jangam Fax:   (917) 229-0974

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HSBC BANK AUSTRALIA LIMITED, as Joint Lead Arranger and Joint Book Runner By:  

/s/ Robert Agati

Name:   Robert Agati Its:   Attorney Secretary HSBC BANK AUSTRALIA LIMITED, as a
Lender By:  

/s/ Robert Agati

Name:   Robert Agati Its:   Attorney Secretary Lending Office: HSBC CENTRE, 580
GEORGE ST, SYDNEY NSW 2000 Attn:   GREG DAVEY Fax:   +612 9006 5777

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTICE

Date:                  ,         

 

To: MUFG UNION BANK, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 4, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among RESMED INC., a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, MUFG Union Bank, N.A., as
Administrative Agent, Joint Lead Arranger and Joint Book Runner, HSBC Bank USA,
National Association, as Joint Lead Arranger and Joint Book Runner and HSBC Bank
Australia Limited, as Joint Lead Arranger and Joint Book Runner.

The undersigned hereby requests (select one):

A Term Borrowing                                          
                                                             A conversion or
continuation of Term Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                     .

      [Type of Term Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of                     
months.

 

RESMED INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$                                    

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                     or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of April 4, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, MUFG Union Bank,
N.A., as Administrative Agent, Joint Lead Arranger and Joint Book Runner, HSBC
Bank USA, National Association, as Joint Lead Arranger and Joint Book Runner and
HSBC Bank Australia Limited, as Joint Lead Arranger and Joint Book Runner.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at Agent’s Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

RESMED INC. By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   

Type of

Loan Made

  

Amount

of Loan

Made

  

End of

Interest

Period

  

Amount of

Principal

or Interest

Paid This

Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                  ,         

 

To: MUFG UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 4, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among RESMED INC., a Delaware corporation (“Borrower”), the
Lenders from time to time party thereto, MUFG Union Bank, N.A., as
Administrative Agent, Joint Lead Arranger and Joint Book Runner, HSBC Bank USA,
National Association, as Joint Lead Arranger and Joint Book Runner and HSBC Bank
Australia Limited, as Joint Lead Arranger and Joint Book Runner.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on the behalf of
Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Borrower has delivered the year end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Borrower ended as of the
above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by such financial statements.

3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

[select one:]

 

C-1



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed in all
material respects and the following is a list of each such Default and its
nature and status:]

4. The representations and warranties of Borrower contained in Article V of the
Agreement, and/or any representations and warranties of Borrower or any other
Loan Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

5. Set forth on Annex I attached here to is a description of all Permitted Stock
Repurchases and Permitted Acquisitions undertaken during the period covered by
this Certificate.

6. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

RESMED INC. By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 6.12(a) – Funded Debt to EBITDA Ratio:       A.    Funded Debt   
      1.    all Indebtedness (please explain on attachment)*    $
                              2.    Total Funded Debt (Line I.A.1.):    $
                           B.    EBITDA          1.    Net Income:    $
                              2.    plus non-operating, non-recurring loss (not
to exceed $20,000,000) reflected in Net Income:    $                           
   3.    less non-operating, non-recurring gain (not to exceed $20,000,000)
reflected in Net Income:    $                               4.    plus Interest
Expense:    $                               5.    plus income taxes:    $
                              6.    plus (a) depreciation and amortization as
determined in accordance with GAAP, consistently applied, and (b) all other
expenses actually taken in connection with equity based compensation or awards
pursuant to ASC 718 for that period, as determined in accordance with GAAP,
consistently applied:    $                                                      
                        7.    EBITDA from Permitted Acquisitions (if any):    $
                              8.    Total EBITDA:    $                        
   C.    Ratio (Line I.A.2 ÷ Line I.B.8):                   to 1.00      
Maximum permitted:      3.50 to 1.00   

 

* excluding obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interest in any Person

 

C-3



--------------------------------------------------------------------------------

II.    Section 6.12(b) – Interest Coverage Ratio:       A.    EBIT (Line I.B.8,
minus Line I.B.6(a))    $                            B.    Interest expense:   
$                            C.    Ratio (Line II.A ÷ Line II.B):     
             to 1.00       Minimum Required:      3.00 to 1.00   

 

C-4



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

ANNEX I

To Compliance Certificate

Permitted Stock Repurchases

[Please describe, if any]

Permitted Acquisitions

[Please describe, if any]

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as, [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

1. Assignor[s]:                                          
                                                                

2. Assignee[s]:                      for each Assignee, indicate Affiliate of
[identify Lender]]

3. Borrower(s): RESMED INC., a Delaware corporation (“Borrower”).



--------------------------------------------------------------------------------

4. Administrative Agent: MUFG Union Bank, N.A., as Agent under the Credit
Agreement.

5. Credit Agreement: Credit Agreement, dated as of April 4, 2016, among
Borrower, the Lenders from time to time party thereto, MUFG Union Bank, N.A., as
Administrative Agent, Joint Lead Arranger and Joint Book Runner, HSBC Bank USA,
National Association, as Joint Lead Arranger and Joint Book Runner and HSBC Bank
Australia Limited, as Joint Lead Arranger and Joint Book Runner

6. Assigned Interest[s]:

 

Assignor[s]    Assignee[s]   

Facility

Assigned

  

Aggregate
Amount of
Commitment/

Loans for all
Lenders

  

Amount of
Commitment/

Loans Assigned

  

Percentage
Assigned of
Commitment/

Loans

   CUSIP No.                               $                $               
    %                                                       $               
$                    %                                                      
$                $                    %                              
                        $                $                    %   
                    

7. Trade Date:                     ]

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

[Consented to and] Accepted:

MUFG UNION BANK, N.A., as

Administrative

Agent   By:  

 

Title:  

 

[Consented to:] By:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section [                    ] thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under

 

D-4



--------------------------------------------------------------------------------

the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Agent shall make all payments in
respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California,
without reference to its choice of law rules.

 

D-5